Exhibit 10.1
 
 
 
 


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) shall be effective as of the 27th day of
July, 2017 between Anika Therapeutics, Inc., a Massachusetts corporation (the
“Company”), and Joseph Darling (the “Executive”).
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1. Employment.  Subject to the provisions of Section 4, the term of this
Agreement shall commence on July 27, 2017 and shall remain in effect
indefinitely unless terminated pursuant to Section 4.  The term of this
Agreement may be referred to herein as the “Term.”
2. Position and Duties.  During the Term, the Executive shall serve as the
President of Anika Therapeutics, Inc., reporting to the Company’s Chief
Executive Officer, and shall have responsibility for managing day-to-day affairs
of the Company as delegated by the Chief Executive Officer and shall have such
other powers and duties as may from time-to-time be prescribed by the Board of
Directors of the Company (the “Board”) or the Company’s Chief Executive Officer,
provided that such duties are consistent with the Executive’s position or other
positions that he may hold from time-to-time.  The Executive shall devote his
full working time and efforts to the business and affairs of the Company. 
Notwithstanding the foregoing, the executive may serve on other boards of
directors, or engage in religious, charitable or other community activities as
long as such services and activities are disclosed to the Chief Executive
Officer and do not materially interfere with the Executive’s performance of his
duties to the Company as provided in this Agreement.
3. Compensation and Related Matters.
    (a) Base Salary.  The Executive’s initial annual base salary shall be
$425,000.  The Executive’s base salary shall be reviewed annually by the Board
or the Compensation Committee of the Board (the “Compensation Committee”).  The
base salary in effect at any given time is referred to herein as “Base Salary.” 
The Base Salary shall be payable in substantially equal bi-weekly installments.
    (b) Incentive Compensation.  The Executive shall be eligible to receive cash
incentive compensation as approved by the Board or the Compensation Committee
from time to time in its sole discretion.  The Executive’s target annual bonus
shall initially be 50% percent of his Base Salary, subject to adjustment in the
sole discretion of the Compensation Committee or the Board with respect to any
fiscal year after 2017.
    (c) Equity Awards.  Upon commencement of the Executive’s employment with the
Company, the Company shall grant to Executive initial equity awards with an
accounting value of $1,500,000 based on the closing price of the Company’s
common stock on the day on which Executive’s employment with the Company
commences. The awards shall consist of the following:

--------------------------------------------------------------------------------

(i)     50% of the accounting value shall be granted as stock options (Incentive
Stock Options to maximum extent allowable under the Internal Revenue Code of
1986, as amended); and
 
(ii)     50% of the accounting value shall be granted as restricted awards.
 
(iii)    All awards shall (i) be granted under the Anika Therapeutics, Inc. 2017
Omnibus Incentive Plan, (ii) except as described otherwise in this Agreement, be
documented on the Company’s standard form of notice of incentive stock option
grant or standard form of notice of restricted stock award, (iii) be granted as
of the date on which Executive’s employment with the Company commences, (iv)
with respect to stock options, have an exercise price based on the closing price
of the Company’s common stock on the date on which Executive’s employment with
the Company commences, and (v) except as provided in this Agreement and the
applicable grant instruments, be subject to vesting in three equal annual
installments beginning on the first anniversary of the commencement of the
Executive’s employment with the Company.
 
    (d) Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in performing services
hereunder during the Term, in accordance with the policies and procedures then
in effect and established by the Company for its senior executive officers.
Notwithstanding the foregoing, the Company shall provide the Executive with
expense reimbursement, in accordance with the Company’s standard expense
reimbursement practices, up to an amount of $15,000 for personal expenses
associated with performing his responsibilities at, or moving his personal
residence closer to, the Company’s Bedford, Massachusetts headquarters during
the initial 12 months of his employment with the Company.
    (e) Other Benefits.  During the Term, the Executive shall be entitled to
continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide the Executive with benefits at least substantially
equivalent to those provided under such Employee Benefit Plans.  As used herein,
the term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit‑sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  During the Term, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.   Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(e) in respect of any calendar year
during which the Executive is employed by the Company for less than the whole of
such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.  Should any such payments or benefits
accrue on a fiscal (rather than calendar) year, then the proration in the
preceding sentence shall be on the basis of a fiscal year rather than calendar
year.
2

--------------------------------------------------------------------------------

    (f) Vacations.  The Executive shall be entitled to 20 paid vacation days in
each calendar year, which shall be accrued ratably during the calendar year. 
The Executive shall also be entitled to all paid holidays given by the Company
to its executives.
4. Termination.  The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:
    (a) Death.  The Executive’s employment hereunder shall terminate upon his
death.
    (b) Disability.  The Company may terminate the Executive’s employment if he
is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 4(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
    (c) Termination by Company for Cause.  At any time during the Term, the
Company may terminate the Executive’s employment hereunder for Cause if at a
meeting of the Board called and held for such purpose, a majority of the Board,
exclusive of the Executive, determines in good faith that the Executive is
guilty of conduct that constitutes “Cause” as defined herein.  For purposes of
this Agreement, “Cause” shall mean:  (i) conduct by the Executive constituting a
material act of willful misconduct in connection with the performance of his
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Executive that
would reasonably be expected to result in material injury to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued, willful and deliberate non-performance by the Executive of his duties
hereunder (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the CEO or the Board; (iv) a breach
by the Executive of any of the provisions contained in Section 8 of this
Agreement; (v) a violation by the Executive of the Company’s employment policies
which has continued following written notice of such violation from the CEO or
the Board, or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.  For
purposes of clauses (i), (iii) and (vi) hereof, no act, or failure to act, on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s act or
failure to act, was in the best interest of the Company and its subsidiaries and
affiliates.
3

--------------------------------------------------------------------------------

 
    (d) Termination Without Cause.  At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause.  Any termination
by the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.
    (e) Termination by the Executive.  At any time during the Term, the
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events:  (i) a
material diminution in the Executive’s responsibilities, authority or duties;
(ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location at which the
Executive provides services to the Company, which is a relocation of more than
75 miles from the Company’s Bedford, Massachusetts headquarters; or (iv) the
material breach of this Agreement by the Company.  “Good Reason Process” shall
mean that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the occurrence of the Good Reason condition within 60 days of the
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
his employment within 60 days after the end of the Cure Period.  If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.
    (f) Notice of Termination.  Except for termination as specified in Section
4(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
4

--------------------------------------------------------------------------------

 
    (g) Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), 30 days after the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 4(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period. 
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.
5. Compensation Upon Termination.
    (a) Termination Generally.  If the Executive’s employment with the Company
is terminated for any reason during the Term, the Company shall pay or provide
to the Executive (or to his authorized representative or estate) any earned but
unpaid base salary, incentive compensation earned but not yet paid, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”) within 30 days of the Executive’s Date of Termination.
    (b) Termination by the Company Without Cause or by the Executive with Good
Reason.  If the Executive’s employment is terminated by the Company without
Cause as provided in Section 4(d), or the Executive terminates his employment
for Good Reason as provided in Section 4(e), then the Company shall, through the
Date of Termination, pay the Executive his Accrued Benefit.  If the Executive
signs a general release of claims in a form and manner satisfactory to the
Company (the “Release”) within 45 days of the receipt of the Release and does
not revoke such Release during the seven-day revocation period,
(i)      the Company shall pay the Executive an amount equal to 1½ times
Executive’s Base Salary (the “Severance Amount”). The Severance Amount shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice over 12 months, beginning within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount commence to be
paid in the second calendar year. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
is considered a separate payment. Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in Section 8 of this
Agreement, all payments of the Severance Amount shall immediately cease; and
 
(ii)    subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental and vision program for 12 months; provided, however, that
the continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).
 
(iii)    Notwithstanding anything to the contrary in the applicable restricted
stock award agreement, if the Company terminates the Executive’s employment
without Cause or the Executive terminates his employment with the Company for
Good Reason, the initial restricted stock award granted to Executive upon the
commencement of Executive’s employment with the Company shall vest on an
accelerated basis and become nonforfeitable, as of the Date of Termination, with
respect to the shares eligible to vest as of the next applicable vesting date
after the Date of Termination, as set forth in the applicable restricted stock
agreement.
 
5

--------------------------------------------------------------------------------

 
6. Change in Control Payment.  The provisions of this Section 6 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company, as defined herein.  These provisions are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event.  These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 5(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 3 months prior to or 12 months after the occurrence of
the first event constituting a Change in Control, provided that such first event
occurs during the Term.  These provisions shall terminate and be of no further
force or effect beginning 12 months after the occurrence of a Change in Control,
in which case the provisions of Section 5(b) shall once again become applicable.
    (a) Change in Control.  (i) If within 3 months prior to or 12 months after a
Change in Control, the Executive’s employment is terminated by the Company
without Cause as provided in Section 4(d) or the Executive terminates his
employment for Good Reason as provided in Section 4(e), then
(A)    Subject to the signing of the Release by the Executive within 45 days of
the receipt of the Release and not revoking the Release during the seven day
revocation period, the Company shall pay the Executive a lump sum in cash in an
amount (the “Change in Control Severance Amount”) equal to 1½ times the sum of
(A) the Executive’s current Base Salary (or the Executive’s Base Salary in
effect immediately prior to the Change in Control, if higher) plus (B) the
Executive’s target annual bonus for the current fiscal year (or if higher, the
target annual bonus for the fiscal year immediately prior to the Change in
Control). The Change in Control Severance Amount shall commence to be paid
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the Change in Control Severance Amount will commence to be paid in the second
calendar year. If the Date of Termination occurs prior to a Change in Control,
payment shall be made in substantially equal installments in accordance with the
Company’s payroll practices over 18 months, but amounts shall be increased after
the Change in Control to reflect the higher level of severance provided by this
Section 6. If the Date of Termination occurs after a Change in Control, payment
shall be made in a lump sum; and
 
(B)    Subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental and vision program for 18 months; provided, however, that
the continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under COBRA.
 
  
6

--------------------------------------------------------------------------------

 
(ii) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, upon the occurrence of a Change in Control, all
stock options and other stock-based awards held by the Executive shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
effective date of such Change in Control.  If any such award includes a
performance-based vesting condition, vesting shall be based on the greater of
assumed target performance or actual performance measured through the date of
the Change in Control.
(iii) Notwithstanding anything to the contrary in this Agreement, it is
expressly understood by the parties hereto that so long as the Executive retains
primary management responsibilities for the business conducted by the Company
immediately prior to a Change in Control, “Good Reason” shall not exist under
Section 4(e)(i).
    (b) Section 280G.  If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change in Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 6(b), be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then prior to making the 280G Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the 280G Payments after payment of the Excise Tax to (ii) the Net Benefit to
the Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax.  Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax.  “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes.  Any reduction made pursuant to this Section 6(b) shall be made in
a manner determined by the Company that is consistent with the requirements of
Section 409A of the Code.
    (c) Definitions.  For purposes of this Section 6, the following terms shall
have the following meanings:
“Change in Control” shall mean any of the following:
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50
percent of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
(ii)   the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
 
(iii)  the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
 
7

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than 50 percent of
the combined voting power of all of the then outstanding Voting Securities, then
a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
7. Section 409A.
    (a) Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule. 
Any such delayed cash payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which the date of separation from service occurs, from such date of
separation from service until the payment.
    (b) The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
    (c) The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
    (d) The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
8

--------------------------------------------------------------------------------

 
8. Confidential Information, Noncompetition and Cooperation.
    (a) Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. 
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know‑how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company.  Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Company, as well as other information to which the Executive may have access in
connection with the Executive’s employment.  Confidential Information also
includes the confidential information of others with which the Company has a
business relationship.  Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Executive’s duties under Section 8(b).
    (b) Confidentiality.  The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information.  At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.
    (c) Assignment of Inventions.  The Executive understands that the Company is
now and may hereafter be subject to non-disclosure or confidentiality agreements
with third persons which require the Company to protect or refrain from use of
Confidential Information.  The Executive agrees to be bound by the terms of such
agreements in the event the Executive has access to such Confidential
Information.
9

--------------------------------------------------------------------------------

 
    (d) Developments.
(i)     The Executive will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship (collectively “Developments”), whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by him (alone or jointly with others) or under his direction during the
period of his employment. The Executive acknowledges that all work performed by
him is on a “work for hire” basis, and the Executive does hereby assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all his
right, title and interest in all Developments that (a) relate to the business of
the Company or any customer of or supplier to the Company or any of the products
or services being researched, developed, manufactured or sold by the Company or
which may be used with such products or services; or (b) result from tasks
assigned to him by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”).
 
(ii)   To preclude any possible uncertainty, the Executive has set forth on
Exhibit A attached hereto a complete list of Developments that he has, alone or
jointly with others, conceived, developed or reduced to practice prior to the
commencement of his employment with the Company that he considers to be his
property or the property of third parties and that he wishes to have excluded
from the scope of this Agreement (“Prior Inventions”). If disclosure of any such
Prior Invention would cause him to violate any prior confidentiality agreement,
he understands that he is not to list such Prior Inventions in Exhibit A but is
only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. The Executive has also listed on
Exhibit A all patents and patent applications in which he is named as an
inventor, other than those which have been assigned to the Company (“Other
Patent Rights”). If no such disclosure is attached, the Executive represents
that there are no Prior Inventions or Other Patent Rights. If, in the course of
his employment with the Company, he incorporates a Prior Invention into a
Company product, process or machine or other work done for the Company, the
Executive hereby grants to the Company a nonexclusive, royalty-free, paid-up,
irrevocable, worldwide license (with the full right to sublicense) to make, have
made, modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, the Executive will not incorporate, or permit to
be incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.
 
 
(iii)  This Agreement does not obligate the Executive to assign to the Company
any Development which, in the sole judgment of the Company, reasonably
exercised, is developed entirely on the Executive’s own time and does not relate
to the business efforts or research and development efforts in which, during the
period of his employment, the Company actually is engaged or reasonably would be
engaged, and does not result from the use of premises or equipment owned or
leased by the Company. However, the Executive will also promptly disclose to the
Company any such Developments for the purpose of determining whether they
qualify for such exclusion. The Executive understands that to the extent this
Agreement is required to be construed in accordance with the laws of any state
which precludes a requirement in an employee agreement to assign certain classes
of inventions made by an employee, this paragraph will be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Executive also hereby waives all claims to any moral
rights or other special rights which the Executive may have or accrue in any
Company-Related Developments.
 
10

--------------------------------------------------------------------------------

    (e) Enforcement of Intellectual Property Rights.  The Executive will
cooperate fully with the Company, both during and after his employment with the
Company, with respect to the procurement, maintenance and enforcement of
Intellectual Property Rights in Company-Related Developments.  The Executive
will sign, both during and after the term of this Agreement, all papers,
including without limitation copyright applications, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Company-Related Development.  If the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
the Executive hereby irrevocably designates and appoints each officer of the
Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development.
    (f) Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company.  The Executive will return to the
Company all such materials and property as and when requested by the Company. 
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason.  The
Executive will not retain with the Executive any such material or property or
any copies thereof after such termination.
    (g) Noncompetition and Nonsolicitation.  During the Term and for 12 months
thereafter, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
directly or indirectly calling upon, soliciting or encouraging any customer,
potential customer or supplier to terminate or otherwise modify adversely its
business relationship with the Company.  The Executive understands that the
restrictions set forth in this Section 8(g) are intended to protect the
Company’s interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the world which develops, manufactures or markets any products, or
performs any services that are competitive with or similar to the products or
services of the Company or the products and services that the Company has under
development or that are the subject of active planning at any time during the
employment of the Executive.  Notwithstanding the foregoing, the Executive may
own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.
11

--------------------------------------------------------------------------------

 
    (h) Third-Party Agreements and Rights.  The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
    (i) Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. 
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times.  During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company.  The Company shall
reimburse the Executive for any reasonable out‑of‑pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(i).
    (j) Injunction.  The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.
12

--------------------------------------------------------------------------------

 
9. Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.
10. Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
11. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements.
12. Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.
13. Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
13

--------------------------------------------------------------------------------

 
14. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
15. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
16. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.
17. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
18. Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.
19. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
20. Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
21. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 
ANIKA THERAPEUTICS, INC.
 
 
 
 
 
 
 
By:
/s/ Charles H. Sherwood, Ph.D.
 
Its:
Chief Executive Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
/s/ Joseph Darling
 
Joseph Darling

 
15